Case: 14-10011    Date Filed: 12/01/2014   Page: 1 of 2


                                                         [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-10011
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 1:13-cr-00195-TCB-RGV-1



UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                        versus

HECTOR DELVAL-ESTRADA,
a.k.a. Hector Ochoa Olguin,
a.k.a. Hector Joaquin Delval-Estrada,

                                                         Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                         ________________________

                               (December 1, 2014)

Before WILLIAM PRYOR, MARTIN, and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 14-10011    Date Filed: 12/01/2014   Page: 2 of 2




      Hector Delval-Estrada was sentenced to 40 months in prison after pleading

guilty to illegal reentry in violation of 8 U.S.C. § 1326(a) & (b)(2). He contends

that, because his prior aggravated felony (possession of cocaine with intent to

distribute) is an element of the offense under subsection (b)(2) of § 1326 and was

not listed in the indictment, he could not have been sentenced to more than the

two-year maximum set forth in subsection (a) of the statute.

      We reject Mr. Delval-Estrada’s argument. First, the Supreme Court has

expressly held—in a case just like this one—that § 1326(b)(2) does not define a

separate crime, and that the government is not required to charge the alien’s prior

conviction in the indictment. See Almendarez-Torres v. United States, 523 U.S.
224, 226-27 (1998). Second, “we have specifically rejected the argument that

Almendarez-Torres was undermined by Apprendi [v. New Jersey, 530 U.S. 466

(2000).]” United States v. Greer, 440 F.3d 1267, 1273 (11th Cir. 2006). “[W]e are

bound to follow Almendarez–Torres unless and until the Supreme Court . . .

overrules that decision.” United States v. Thomas, 242 F.3d 1028, 1035 (11th Cir.

2001).

      AFFIRMED.




                                         2